325 S.W.3d 542 (2010)
KING, KREHBIEL, HELLMICH & BORBONUS, LLC, Plaintiff/Respondent,
v.
Carl D. ESSEN, Defendant/Appellant.
No. ED 94161.
Missouri Court of Appeals, Eastern District, Division Five.
October 12, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 17, 2010.
Application for Transfer Denied December 21, 2010.
Jane C. Hogan, St. Louis, MO, for Appellant.
Vincent D. Vogler, James E. Klenc, St. Louis, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., and MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Carl D. Essen (Essen) appeals from the trial court's judgment in favor of King, Krehbiel, Hellmich, and Borbonus, LLC (Respondent). Following a bench trial, *543 the trial court found that Respondent was entitled to recover on a contract for an account of $5,475.00 plus interest. We find that substantial evidence supports the trial court's judgment and we affirm the judgment.
We have reviewed the briefs of the parties and the record on appeal and find Essen is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision.
We affirm the trial court's judgment pursuant to Rule 84.16(b).